DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In Reference to Claims 1-16
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
		For example:
The claim 1 recites “a thermal treatment process” which indicates that the claim is a process or method claim. However, it is unclear in claims 1-15, if any steps are required by the claims, because of the method appears to merely recite 
	In Claim 1, line 4, “the operational temperature”, lacks antecedent bases in the claim.
In claim 1, lines 3-7, “a long cyclic thermal treatment process at a first time interval, at a first exhaust gas temperature higher than the operational temperature; characterized by a plurality of thermal measures carried out by fuel dosing in a short cyclic thermal treatment process carried out at a calculated second time interval within the first time interval, carried out at a second exhaust gas temperature where urea deposits in the after treatment system can be thermally decomposed” however, it is not clear what is required by the claim since the “plurality of thermal measures” are carried out at “second interval” which falls under “the first interval” however the claim recites that during “the first interval” the temperature is at “a first exhaust gas temperature” and that the during “the second time interval” the temperature is at “second exhaust gas temperature” which is lower than the “first exhaust gas temperature” therefore it is not clear how can one have two different temperatures at the same time (during first interval which includes a second interval). For the purposes of treating the claim under prior art, the language is interpreted as first interval can 
In Claim 1, the indefiniteness stems from the lack of a transitional phrase in the claim. Therefore, it is unclear what text is part of the preamble and what is considered the body of the claim. For the purposes of the treating the claim under prior art, preamble ends at “characterized by” in line 4.
In claim 1, in line 4, within the context of the claim as read in light of the disclosure, it is not clear what “characterized by” is intending to describe, since the application is a PCT application therefore are the recitations before the recitation of “characterized by” describing a prior art and recitations following the recitation of “characterized by” stating concisely the technical features (the invention), or is the applicant merely intending to recite a transitional phrases such as “comprising”. The examiner suggest amending the claims recitations of “characterized by” to “comprising:” to make the claims clear that recitations reciting below the “characterized by” are not prior art (See MPEP 1824).
In claim 4, in lines 2-3, recites “the first time interval is more than 100 hours, and the second time interval is less than 20 hours” however it is not clear if the recitation is describing that the regeneration period (“long cyclic thermal treatment process”) lasts over 100 hours or in time period between the regenerations are over 100 hours since performing the regeneration for over 100 hours will damage the filter for overheating. For the purposes of treating the claim 
In Claim 16, lines 1-2, recites “a program for carrying out the thermal treatment process of claim1” however, it is not clear if the claim requires any physical structures in combination with a program such a microprocessor or merely requires just program per se (e.g. control logic). For the purposes of treating the claim under prior art, the language is interpreted as merely requiring program per se. The examiner suggest amending the claim to positively recite in combination of microprocessor with control logic within. 
The following errors explicitly found in Claims 1, 4 and 16 are given way of examples only and not inclusive of all errors. Applicant should carefully review and amend all the claims to insure all errors are corrected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because as the claims 1-15 are rejected under 112(b) as to not reciting positive steps therefore the claims are not a proposer process claims under 35 U.S.C. 101 (See MPEP 2173.05(q)). The examiner suggest amending claim 1 with positively reciting steps to overcome the 101 rejection.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub No. US 2015/0128576 A1 to Osumi (Osumi).

In Reference to Claim 1

- a long cyclic thermal treatment process (automatic regeneration range) at a first time interval, at a first exhaust gas temperature higher than the operational temperature (control device is capable of performing the function above); characterized by 
- a plurality of thermal measures (continuous regeneration range) carried out by fuel dosing in a short cyclic thermal treatment process (continuous regeneration range) carried out at a calculated second time interval within the first time interval, carried out at a second exhaust gas temperature where urea deposits in the after treatment system can be thermally decomposed (control device is capable of performing the function above); 
- wherein the second exhaust gas temperature (temperature of continuous regeneration range) is lower than the first temperature (temperature of automatic regeneration range) (see at least Osumi Figs. 1-11 and paragraphs 47-57, 60-69).

In Reference to Claim 2
The thermal treatment process according to claim 1 (see rejection to claim 1 above), wherein the short cyclic thermal treatment process is started after a non-cyclic recovery regeneration, that is initiated by a performance indicator level 

In Reference to Claim 3
The thermal treatment process according to claim 1 (see rejection to claim 1 above), wherein the short cyclic thermal treatment process ends prior to first time interval with a pause duration larger than the second time interval (control device is capable of performing the function above) (see at least Osumi Figs. 1-11 and paragraphs 47-57, 60-69).

In Reference to Claim 4
The thermal treatment process according to claim 1 (see rejection to claim 1 above), wherein the first time interval is more than 100 hours, and the second time interval is less than 20 hours (control device is capable of performing the function above) (see at least Osumi Figs. 1-11 and paragraphs 47-57, 60-69).

In Reference to Claim 5
The thermal treatment process according to claim 1 (see rejection to claim 1 above), wherein the first exhaust gas temperature is higher than 450 degrees Celsius, and wherein the second exhaust gas temperature is lower than 450 degrees Celsius (control device is capable of performing the function above) (see at least Osumi Figs. 1-11 and paragraphs 47-57, 60-69).


The thermal treatment process according to claim 1 (see rejection to claim 1 above), wherein the short cyclic thermal treatment process is carried out for event durations of 10-30 minutes (control device is capable of performing the function above) (see at least Osumi Figs. 1-11 and paragraphs 47-57, 60-69).

In Reference to Claim 7
The thermal treatment process according to claim 1 (see rejection to claim 1 above), wherein the long cyclic thermal treatment process is carried out at a reduced urea dosing regime, and wherein the short cyclic thermal treatment process is carried out at a maintained urea dosing regime compared to non-regeneration mode (control device is capable of performing the function above) (see at least Osumi Figs. 1-11 and paragraphs 47-57, 60-69).

In Reference to Claim 8
The thermal treatment process according to claim 1 (see rejection to claim 1 above), wherein any of the first and second time intervals are controlled by a sensor reading of reduced engine or aftertreatment performance (control device is capable of performing the function above) (see at least Osumi Figs. 1-11 and paragraphs 47-57, 60-69).

In Reference to Claim 9


In Reference to Claim 10
The thermal treatment process according to claim 1 (see rejection to claim 1 above), wherein the second time interval is calculated as a function of the first time interval (control device is capable of performing the function above) (see at least Osumi Figs. 1-11 and paragraphs 47-57, 60-69).

In Reference to Claim 11
The thermal treatment process according to claim 1 (see rejection to claim 1 above), wherein the second time interval is calculated as a function of an actual engine operating condition (control device is capable of performing the function above) (see at least Osumi Figs. 1-11 and paragraphs 47-57, 60-69).

In Reference to Claim 12
The thermal treatment process according to claim 1 (see rejection to claim 1 above), wherein the second time interval is calculated as a function of a performance indicator (control device is capable of performing the function above) (see at least Osumi Figs. 1-11 and paragraphs 47-57, 60-69).

In Reference to Claim 13
The thermal treatment process according to claim 1 (see rejection to claim 1 above), wherein the ending of the short cyclic thermal treatment process is calculated as a function of a performance indicator (control device is capable of performing the function above) (see at least Osumi Figs. 1-11 and paragraphs 47-57, 60-69).

In Reference to Claim 14
The thermal treatment process according to claim 1 (see rejection to claim 1 above), wherein the elevated exhaust gas temperature is generated by oxidizing fuel on a diesel oxidation catalyst (DOC) device (21) provided in an exhaust of the internal combustion engine (10) (control device is capable of performing the function above) (see at least Osumi Figs. 1-11 and paragraphs 47-57, 60-69).

In Reference to Claim 15
The thermal treatment process according to claim 14 (see rejection to claim 14 above), wherein the DOC device (21) is fueled by a Hydrocarbon (HC) dosing device or via a late post-injection in the cylinder of the ICE (control device is capable of performing the function above) (see at least Osumi Figs. 1-11 and paragraphs 47-57, 60-69).


A process controller (control device) comprising a program for carrying out the thermal treatment process of claim 1 (see rejection to claim 1 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub No. US 2014/0331644 A1 to Kumar et. al. (Kumar) teaches normal DPF regeneration and SCR regeneration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        July 2, 2021